


EXHIBIT 10.20

[A REQUEST FOR CONFIDENTIALITY HAS BEEN MADE. THE INFORMATION DENOTED BY
[REDACTED] HAS BEEN OMITTED AND FILED SEPERATELY WITH THE SEC.]


LOAN AND SECURITY AGREEMENT

        THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made as of
November 26, 2002, by and between TRANSAMERICA COMMERCIAL FINANCE CORPORATION
(the “Lender”) and ZONES, INC. (“Borrower”).

        THE PARTIES HERETO agree as follows:

ARTICLE ONE. DEFINITIONS

        SECTION 1.1. DEFINED TERMS. In addition to terms defined elsewhere in
this Agreement or any Supplement or Exhibit hereto, when used herein, the
following terms shall have the following meanings:

        [REDACTED]

        [REDACTED]

        [REDACTED]

        [REDACTED]


  “Account Debtor” shall mean individually, and “Account Debtors” shall mean
collectively, each Person who is or who may become obligated to Borrower under,
with respect to, or on account of an Account Receivable or other Collateral.


  “Accounts Receivable” shall mean any and all accounts (as such term is defined
in the UCC) of Borrower and each and every right of Borrower to (A) the payment
of money or (B) the receipt or disbursement of products, goods, services or
other valuable consideration, whether such right now exists or hereafter arises,
whether such right arises out of a sale, lease or other disposition of
Inventory, or out of a rendering of services, or out of a policy of insurance
issued or to be issued, or from a secondary obligation or arising out of the use
of a credit or charge card or information contained on or for use with such
card, incurred or to be incurred, or any other transaction or event, whether
such right is created, generated or earned by Borrower or by some other Person
who subsequently transfers its interest to Borrower, whether such right is or is
not already earned by performance, and howsoever such right may be evidenced,
together with all other rights and interests (including all liens and security
interests) which Borrower may at any time have by law or agreement against any
Account Debtor or other Person obligated to make any such payment or against any
property of such Account Debtor or other Person.


  “ACH Debit” shall mean an Automated Clearing House debit by a Collecting Bank.


  “Affiliate” shall mean individually, and “Affiliates” shall mean collectively,
each Person which, directly or indirectly, owns or controls, on an aggregate
basis, at least a five percent (5%) interest in any other Person, or which is
controlled by or is under common control with any other Person.


  “Approval” and “Approvals” shall have the meanings set forth in Section 2.3(A)
of this Agreement.


  “Borrowing Base” shall mean the sum of the following, less any reserves as
Lender from time to time in its commercially reasonable discretion elects
(including, but not limited to, with respect to any Permitted Lien): (A) 80% of
Borrower’s then existing Eligible Accounts Receivable; plus (B) 100% of
Borrower’s then Eligible Vendor Repurchase Inventory.





1

--------------------------------------------------------------------------------





  “Borrowing Base Certificate” shall mean Lender’s form of borrowing base
certificate, plus for each (i) Monthly Borrowing Base Certificate, Borrower’s
Accounts Receivable aging, accounts payable report, sales report, cash receipt
report, credit and debit journal and inventory report; (ii) Daily Borrowing Base
Certificate, Borrower’s cash receipts report setting forth Borrower’s cash
receipts from the later of (a) the most recent Daily Borrowing Base Certificate
received by Lender; or (b) the most recent Monthly Borrowing Base Certificate
received by Lender.


  “Business Day” shall mean any day (other than a Saturday or Sunday) on which
the Federal Reserve Bank of Chicago is open for business.


  “Business Plan” shall mean any projected balance sheet and profit and loss
statement of Borrower for the annual period ending on the last day of any of
Borrower’s fiscal year, together with appropriate supporting details and a
statement of underlying assumptions, and containing at least an income statement
and balance sheet projections, all prepared under the supervision of Borrower’s
president and/or chief financial officer and/or controller.


  “Closing Date” shall mean the date upon which all of the terms and conditions
of the Documents have been met or fulfilled to the satisfaction of Lender.


  “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


  “Collateral” shall mean the following property owned by Borrower, howsoever
arising, wherever located and whether now owned or existing or hereafter
existing or acquired:


  (A) all Equipment;


  (B) all Accounts Receivable;


  (C) all Inventory;


  (D) any and all monies, reserves, deposits, deposit accounts, securities,
cash, cash equivalents, balances, credits, and interest and dividends on any of
the above, of or in the name of Borrower, now or hereafter with the Lender or
any financial institution under the control of Lender and any and all other
property of any kind and description of or in the name of Borrower, now or
hereafter, for any reason or purpose whatsoever, in the possession or control
of, or in transit to, the Lender or any agent or bailee for the Lender;


  (E) all chattel paper, whether tangible or electronic chattel paper, contract
rights, letter of credit rights, and instruments including, without limitation,
all supporting obligations of any of the foregoing;


  (F) all General Intangibles;


  (G) all investment property;


  (H) all furniture and fixtures;


Page 2 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------





  (I) all documents of title and receipts, whether negotiable or non-negotiable,
including all goods covered by such documents;


  (J) all books, records and computer records in any way relating to the above
property;


  (K) any and all substitutions, renewals, improvements, replacements, additions
and proceeds of (A) through (J) above, including, without limitation, proceeds
of insurance policies.


  Notwithstanding the foregoing, however, the term “Collateral” shall not
include and the security interests granted to Lender under the Documents shall
not extend to any license granted to Borrower by any Person not an Affiliate of
Borrower to the extent that such license or applicable law prohibits the grant
of a security interest by Borrower to Lender of Borrower’s rights as licensee in
and to such license (but only to the extent such prohibition is enforceable
under applicable law).


  “Collateral Locations” shall mean the locations set forth on Exhibit 1.1-3
attached hereto, as amended from time to time upon written notice to Lender, and
such other locations at which Borrower may from time to time temporarily keep,
locate or store Collateral for sales, testing, demonstration or similar
purposes.


  “Collecting Bank” shall mean individually, and “Collecting Banks” shall mean
collectively, such banks required and acceptable to Lender to collect and remit
funds in accordance with this Agreement.


  “Collection Accounts” shall have the meaning set forth in Section 3.3(A) of
this Agreement.


  “Confidential Information” shall mean the following which is disclosed by
Borrower to Lender or Lender to Borrower: Information, analyses, reports or
other documents regarding Lender or Borrower, or their respective Affiliates,
data, product or service descriptions, forecasts, business strategies, any of
the terms or provisions of any of the Documents, and other business information
in various mediums which Lender or Borrower, as applicable, considers
confidential.


  “Current Ratio” shall mean the ratio of a Person’s, (A) current assets to (B)
total current consolidated liabilities.


  “Daily Borrowing Base Certificate” shall have the meaning set forth in Section
5.1(A)(vi) of this Agreement.


  “Default Rate” shall mean, as of the date of any determination, a rate equal
to the lesser of 4% above the Pre-Default Rate or the highest rate allowed by
applicable law.


  “Designated Vendor” shall mean individually, and “Designated Vendors” shall
mean collectively, each of the Persons set forth on Exhibit 1.1-4 and any other
Person designated in writing by Lender from time to time and at any time;
provided, however, that if at any time and from time to time Lender in its
commercially reasonable discretion may give Borrower written notice that
effective upon the day of such notice, any then existing Person previously
designated as a Designated Vendor no longer shall be a deemed to be a Designated
Vendor.


  “Documents” shall mean this Agreement, and any other instruments or documents
required or contemplated hereunder or thereunder, whether now existing or at any
time hereafter arising.


Page 3 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  “Eligible Accounts Receivable” shall mean those Accounts Receivable of
Borrower which the Lender deems in its commercially reasonable discretion, to be
eligible. Without limitation of the foregoing, unless otherwise agreed to in
writing by the Lender, the following shall not constitute Eligible Accounts
Receivable:


  (A) Accounts Receivable which remain unpaid 90 days after the invoice date of
such Accounts Receivable;


  (B) all Accounts Receivable owing by a single Account Debtor, including
currently scheduled Accounts Receivable, if 20% or more of the balance owing by
such Account Debtor to Borrower is more than 90 days after the invoice date of
such Accounts Receivable;


  (C) Accounts Receivable with respect to which the Account Debtor is Borrower,
or a director, officer, employee or Affiliate of Borrower;


  (D) Accounts Receivable with respect to which the Account Debtor is either (i)
not a resident of the United States or Canada or (ii) located outside the United
States or Canada unless such Account Receivable is either (a) subject to a
letter of credit in form and manner satisfactory to Lender or (b) insured in
form and manner satisfactory to Lender;


  (E) Accounts Receivable in dispute or with respect to which the Account Debtor
has asserted or may assert a counterclaim or has or may have a right of setoff;


  (F) Accounts Receivable with respect to which the Lender does not have a first
and valid fully perfected security interest;


  (G) Accounts Receivable with respect to which the Account Debtor is the
subject of a bankruptcy or a similar insolvency proceeding or has made an
assignment for the benefit of creditors or whose assets have been conveyed to a
receiver or trustee; [REDACTED];


  (H) Accounts Receivable with respect to which the Account Debtor’s obligation
to pay is either on a “COD” basis or is conditional upon the Account Debtor’s
approval or is otherwise subject to any repurchase obligation or return right,
as with sales made on a bill-and-hold (not otherwise acknowledged in writing as
a true sale by such Account Debtor), guaranteed sale, sale-and-return, sale on
approval or consignment basis;


  (I) Accounts Receivable with respect to which the Account Debtor is located in
a state which requires Borrower, as a precondition to commencing or maintaining
an action in the courts of that state, either to (i) receive a certificate of
authority to do business and be in good standing in such state, or (ii) file a
notice of business activities or similar report with such state’s taxing
authority, unless (a) the Borrower has taken one of the actions described in
clauses (i) or (ii), (b) the failure to take one of the actions described in
either clause (i) or (ii) may be cured retroactively by the Borrower at its
election, or (c) the Borrower has proven to the satisfaction of the Lender that
it is exempt from any such requirements under such state’s laws;


  (J) any service charges or interest on any Accounts Receivable;


  (K) retainage Accounts Receivable;


Page 4 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (L) any Accounts Receivable which are the subject of any goods which are being
financed by any floor plan agreement or indirect financing arrangement done on
behalf of Borrower’s distributors and/or dealers;


  (M) to the extent the Accounts Receivable owing [REDACTED] exceeds in the
aggregate 40% of all of Borrower’s Accounts Receivable, that portion of Accounts
Receivable, including currently scheduled Accounts Receivable, owing by such
Account Debtor that exceeds 40% of all of Borrower’s Accounts Receivable;


  (N) to the extent the Accounts Receivable owing [REDACTED] exceeds in the
aggregate 30% of all of Borrower’s Accounts Receivable, that portion of Accounts
Receivable, including currently scheduled Accounts Receivable, owing by such
Account Debtor that exceeds 30% of all of Borrower’s Accounts Receivable;


  (O) to the extent the Accounts Receivable owing by a single Account Debtor
other than [REDACTED] exceeds in the aggregate 10% of all of Borrower’s Accounts
Receivable, that portion of Accounts Receivable, including currently scheduled
Accounts Receivable, owing by such Account Debtor that exceeds 10% of all of
Borrower’s Accounts Receivable; and


  (P) any Accounts Receivable with respect to goods being sold on a consignment
basis.


  “Eligible Inventory” shall mean such Inventory of Borrower located on the
Collateral Locations which Lender deems in its commercially reasonable
discretion to be eligible. Without limitation of the foregoing, unless otherwise
agreed to by the Lender, the following shall not constitute Eligible Inventory:


  (A) Inventory which is in transit other than Inventory subject to an Approval;


  (B) Inventory which is not in good and merchantable condition, or not either
currently usable or currently salable in the ordinary course of the Borrower’s
business;


  (C) Inventory which is obsolete as determined by Borrower in Borrower’s sole
discretion;


  (D) Inventory which the Lender determines, in the exercise of its commercially
reasonable discretion and in accordance with the Lender’s customary business
practices and in good faith, to be unacceptable due to obsolescence, age, type,
category and/or quantity;


  (E) Inventory with respect to which the Lender does not have a first and valid
fully perfected security interest;


  (F) Inventory which is stored with on a bailment, consignment, warehouse or
similar third party arrangement, unless such bailee, consignee, warehouse
Person, or other third party, as applicable, delivers to Lender an agreement in
form an substance satisfactory to Lender;


  (G) work-in-process inventory;


  (H) Inventory not located on the Collateral Locations; and


Page 5 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (I) demonstration and display Inventory.


  “Eligible Vendor Repurchase Inventory” shall mean such Eligible Inventory of
Borrower which Lender deems in its commercially reasonable discretion to be
eligible that is subject to a Vendor Repurchase Agreement and is not subject to
any Third Party Financing.


  “Equipment” shall mean all machinery and equipment owned by Borrower, wherever
located, whether now owned or hereafter existing or acquired by Borrower, any
embedded software thereon, any additions thereon, accessions thereto or
replacements of parts thereof.


  “First Collateral” shall mean all of the Collateral other than (i) Inventory
manufactured by IBM on which IBMCC has a first lien position pursuant and
subject to the IBMCC Credit Agreement and the IBMCC Intercreditor Agreement; or
(ii) equipment subject to a lease in favor of Borrower permitted pursuant to
this Agreement.


  “Fixed Charge Coverage” for any 12 month period shall mean a fraction, (A) the
numerator of which is Borrower’s earnings before interest, taxes, depreciation
and amortization in such 12 month period and (B) the denominator of which are
the current portion of long term payments of principal and interest required to
be made by Borrower on all interest bearing indebtedness (including, but not
limited to capitalized lease obligations) in such 12 month period.


  “Floor Plan Arrangement” shall mean any Eligible Inventory of any Borrower (A)
which is the subject of a Free Floor Plan Agreement with a Vendor that is in
full force and effect; and (B) for which the invoice has been sent directly to
Lender by the vendor of the Eligible Inventory for payment by Lender directly to
such Vendor.


  “Free Floor Plan Agreement” shall mean individually and “Free Floor Plan
Agreements” shall mean collectively, each agreement in form and manner
satisfactory to Lender by and between a Designated Vendor and Lender pursuant to
which such Designated Vendor has made an unqualified agreement to provide free
floor planning of Eligible Inventory for a specified period of time (a “Free
Floor Plan Period”) to Borrower and such Designated Vendor shall be paying
interest to Lender on such Eligible Inventory during such Free Floor Plan
Period.


  “Free Floor Plan Period” shall have the meaning set forth in the definition of
Free Floor Plan Agreement.


  “General Intangibles” shall mean all general intangibles (as such term is
defined in the UCC) owned by Borrower, including, but not limited to payment
intangibles, goodwill, software, trademarks, trade names, licenses, patents,
patent applications, copyrights, inventions, franchises, books and records of
Borrower, designs, trade secrets, registrations, prepaid expenses, all rights to
and payments of refunds, overpayments, rebates and return of monies, including,
but not limited to, sales tax refunds, tax refunds, tax refund claims and rights
to and payments of refunds, overpayments or overfundings under any pension,
retirement or profit sharing plans and any guarantee, security interests or
other security held by or granted to Borrower to secure payment by an Account
Debtor of any of the Accounts Receivable.


        “IBM” shall mean International Business Machines Corporation.

        “IBMCC” shall mean IBM Credit Corporation.

  “IBMCC Credit Agreement” shall mean that certain Inventory and Working Capital
Agreement by and between IBMCC and Borrower dated November __, 2002, as amended
and as may be further amended from time to time.


Page 6 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  “IBMCC Credit Financing” shall mean that certain financing more fully
described on Exhibit 1.1-5 attached hereto, as may be amended, extended,
renewed, supplemented, replaced and /or restated from time to time.


  “IBMCC Intercreditor Agreement” shall mean that certain intercreditor
agreement by and between Lender and IBMCC in form and manner satisfactory to
Lender dated the date of this Agreement relating to the Liabilities, the IBMCC
Liabilities, and the IBMCC Credit Financing, as may be amended and/or restated
from time to time.


  “IBMCC Liabilities” shall mean all liabilities, indebtedness and obligations
of Borrower to IBMCC, howsoever created, arising or evidenced, whether now
existing or hereafter arising, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, written or
oral agreement or agreement created by electronic data interchange including
facsimile transmission or otherwise, including, but not limited to, all
liabilities, indebtedness and obligations of Borrower to IBMCC, whether now
existing or hereafter arising, pursuant to any letter of credit, any standby
letter of credit, any floor plan agreement or any agreement, document or
instrument and reasonable outside attorneys’ and paralegals’ fees or charges
relating to the preparation of all agreements, documents and instruments and the
enforcement of IBMCC’s rights, remedies, powers and security interests under any
such agreements, documents or instruments.


  “Insecurity Date” shall mean any date on which Lender gives Borrower an
Insecurity Notice pursuant to Section 7.1(M) of this Agreement.


  “Insecurity Notice” shall have the meaning set forth in Section 7.1(M) of this
Agreement.


  “Inventory” shall mean any and all goods, finished goods, whole goods,
materials, raw materials, work-in-progress, components or supplies, wheresoever
located and whether now owned or hereinafter acquired and owned by Borrower,
including, without limitation, goods, finished goods, whole goods, materials,
raw materials, work-in-process, components or supplies in transit, wheresoever
located, whether now owned or hereafter acquired by Borrower, which are held for
demonstration, illustration, sale or lease, furnished under any contract of
service or held as raw materials, work-in-process for manufacturing or
processing or supplies for manufacturing or processing, and all materials used
or consumed in the business of Borrower, and shall include such other property,
the sale or disposition of which has given rise to an Accounts Receivable and
which has been returned to or repossessed or stopped in transit by or on behalf
of Borrower, but shall not include property owned by third parties in the
possession of Borrower.


  “Inventory Loan” shall mean individually and “Inventory Loans” shall mean
collectively each Revolving Loan disbursed by Lender directly to Vendors solely
for the acquisition of Inventory subject to an Approval by Borrower from the
Vendors.


  “Liabilities” shall mean all liabilities, indebtedness and obligations of
Borrower to the Lender, howsoever created, arising or evidenced, whether now
existing or hereafter arising, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, written or
oral agreement, including, but not limited to, all liabilities, indebtedness and
obligations of Borrower to the Lender, whether now existing or hereafter
arising, pursuant to any letter of credit, any standby letter of credit, any
floor plan agreement, indirect financing agreement or any of the Documents and
reasonable outside attorneys’ and paralegals’ fees or charges relating to the
enforcement of Lender’s rights, remedies, powers and security interests under
this Agreement, including, but not limited to, the enforcement of the Loans.


  “Line of Credit” shall have the meaning set forth in Section 2.1 of this
Agreement.


Page 7 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  “Loan” shall mean individually, and “Loans” shall mean collectively, each of
the Revolving Loans.


  “Lock Box Accounts” shall have the meaning set forth in Section 3.3(A) of this
Agreement.


  “Lock Box Agreement” and “Lock Box Agreements” shall have the meanings set
forth in Section 3.3(A) of this Agreement.


        [REDACTED]

        “Maximum Credit Amount” shall mean $30,000,000.00.

  “Monthly Borrowing Base Certificate” shall have the meaning set forth in
Section 5.1(A)(vi) of this Agreement.


  “Net Worth” shall mean the total amount of issued and outstanding capital
stock, plus paid in capital and retained earnings and less treasury stock.


  “Objected Loan” and “Objected Loans” shall have the meanings set forth in
Section 2.7(A) of this Agreement.


        “Permitted Indebtedness” shall mean:

  (A) the Liabilities, including the Loans;


  (B) accounts payable arising in the ordinary course of business;


  (C) the Subordinated Debt;


  (D) Third Party Financing;


  (E) intercompany indebtedness between Borrower and any subsidiary in an amount
not to exceed $250,000 at any one time;


  (F) Indebtedness existing on the Closing Date more fully described on Exhibit
1.1-6 attached hereto;


  (G) Indebtedness secured by Permitted Liens;


  (H) Indebtedness arising under currency agreements or interest rate agreements
entered into in the ordinary course of business;


  (I) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;


  (J) Other indebtedness in an amount not to exceed $250,000.00 at any one time;
and


  (K) operating leases that are true leases arising in the ordinary course of
business;


  (L) Extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness described in (A) through (K) above, provided
that the principal amount thereof is not increased or the terms (other than the
principal amount) thereof are not modified to impose materially more burdensome
terms upon Borrower.


Page 8 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


        “Permitted Liens” shall mean liens:

  (A) for taxes, fees, assessments or other government charges or levies, either
not delinquent or being contested in good faith and by appropriate proceedings
and for which adequate reserves have been established;


  (B) arising in the ordinary course of business for sums not due or sums being
contested in good faith and by appropriate proceedings and for which adequate
reserves shall have been established and not involving any advances or borrowed
money or the deferred purchase price of property or services;


  (C) in favor of Lender;


  (D) arising out of that certain tax dispute more fully described on Exhibit
1.1-7 attached hereto;


  (E) on IBM inventory in favor of IBMCC subject to the IBMCC Intercreditor
Agreement;


  (F) securing Third Party Financing other than described in clause (E) above;


  (G) in favor of the holders of the Subordinated Debt that are expressly
subordinated to the liens in favor of Lender;


  (H) existing on the Closing Date and more fully described on Exhibit 1.1-8
attached hereto;


  (I) in an amount not to exceed $250,000.00 in the aggregate arising from
judgments, decrees or attachments which do not constitute, or will with the
giving of notice, the passage of time, or both, constitute an Event of Default
or arising by operation of law securing claims or demands of material suppliers,
mechanics, carriers, warehousemen, landlords and other like Persons imposed
without action of such parties or in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business or to secure
payment of workers’ compensation, employment insurance, old-age pensions, social
security and other like obligations incurred in the ordinary course of business;


  (J) on earnest money deposits required under a letter of intent or purchase
agreement permitted pursuant to this Agreement;


  (K) in favor of other financial institutions arising in connection with
Borrower’s deposit or investment accounts held at such institutions to secure
fees and charges in connection with said accounts;


  (L) on insurance proceeds in favor of insurance companies granted solely as
security for financed premiums;


  (M) arising from the filing of any financing statement relating to operating
leases otherwise permitted hereunder;


  (N) on cash collateral securing reimbursement obligations under letters of
credit;


  (O) licenses and sublicenses granted in the ordinary course of business;


Page 9 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (P) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by liens described above, but any extension, renewal or
replacement lien must be limited to the property encumbered by the existing lien
and the principal amount of the indebtedness may not increase.


      “Permitted Loans” shall mean:

  (A) loans, capital contributions, and investments in subsidiaries of Borrower
in an amount not to exceed $250,000.00 in any calendar year;


  (B) the endorsement, in the ordinary course of collection, of instruments
payable to it or to its order or the order of a subsidiary;


  (C) travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business, and loans to employees, officers or
directors relating to the purchase of equity securities of Borrower pursuant to
employee stock purchase plan and employee stock option plan agreements approved
by Borrower’s Board of Directors, and that certain loan to [REDACTED];


  (D) notes receivable arising from the conversion of Accounts Receivable
arising in the ordinary course of business of, or prepaid royalties, to
customers and suppliers who are not Affiliates, in the ordinary course of
business; and


  (E) loans or investments in customers, vendors, suppliers and other Persons in
the same industries as Borrower and its Affiliates, in an aggregate amount not
to exceed $50,000.00 per year.


  “Person” shall mean individually, and “Persons” shall mean collectively, any
individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, entity,
party or government (whether national, federal, state, county, city, municipal
or otherwise including, without limitation, any instrumentality, division,
agency, body or department thereof).


  “Pre-Default Rate” shall mean, as of the date of any determination, the per
annum rate equal to from time to time of the Prime Rate, plus ½%.


  “Prime Rate” shall mean, as of the date of any determination, the greater of
(A) the highest “prime rate” published in the “Money Rates” column of the The
Wall Street Journal on the first business day of the month; or (B) 4.25%. In the
event The Wall Street Journal shall, for any reason, fail or cease to publish
the prime rate of interest, Lender shall choose a comparable publication to use
as the basis for the prime rate of interest. The Prime Rate is the interest rate
charged by the Lender on commercial loans to a substantial number of the
Lender’s good business customers, but it is not necessarily the Lender’s lowest
interest rate charged to any customer. The Prime Rate is subject to change by
the Lender without notice of any kind.


  “Revolving Loan” and “Revolving Loans” shall have the meanings set forth in
Section 2.1 of this Agreement.


        “SEC” shall mean the United States Securities and Exchange Commission.


        [REDACTED]

Page 10 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------




        [REDACTED]

        [REDACTED]

        [REDACTED]


  “Subordinated Debt” shall mean indebtedness due and owing by Borrower to any
Person (whether such indebtedness shall be now existing or hereinafter arising)
which is permitted to exist pursuant to this Agreement and is subordinated to
the Liabilities, all as evidenced by the agreements, documents and instruments
attached to the Subordination Agreements.


  “Subordination Agreement” shall mean individually, and “Subordination
Agreements” shall mean collectively, each agreement given to the Lender from
time to time by any Person with respect to the Subordinated Debt, all in the
form and manner satisfactory to Lender.


  “Tangible Net Worth” shall mean as of any date the sum of Borrower’s (A) net
worth as reflected on its last twelve-month consolidated fiscal financial
statements, (B) net earnings since the end of such fiscal year, both after
provision for taxes and with Inventory determined on a first in, first out basis
and (C) Subordinated Debt, less the sum of Borrower’s (i) intangible assets,
including, without limitation, deposits, unamortized leasehold improvements,
good will, franchises, licenses, patents, trade names, copyrights, service
marks, brand names, covenants not to compete and any other asset which would be
treated as an intangible under generally accepted accounting principles; (ii)
prepaid expenses (however such item shall not include prepaid inventory); (iii)
franchise fees; (iv) notes, Accounts Receivable and other amounts owed to it by
any guarantor of any of the Liabilities, Affiliate or employee of Borrower; (v)
losses since the end of such fiscal year; and (vi) interest in the cash
surrender value of officer’s or shareholder’s life insurance policies.


  “Termination Date” shall mean the date 2 years from the date of this
Agreement.


  “Third Party Financing” shall mean (A) indebtedness to IBMCC pursuant to the
IBMCC Credit Agreement incurred to finance the acquisition of inventory
manufactured by IBM; and (B) such other indebtedness consented to in writing by
Lender due from time to time by Borrower to any and all Persons solely relating
to the financing of any assets and related soft costs of Borrower.


  “Third Party Waiver” and “Third Party Waivers” shall have the meaning set
forth in Section 3.5 of this Agreement.


  “Transaction Statement” shall mean a statement which at Lender’s option may be
issued by Lender to Borrower from time to time which identifies the Inventory
and Accounts Receivable financed and/or the Loans made and the terms and
conditions of repayment therefor.


  “UCC” shall mean the Uniform Commercial Code as enacted and amended in the
State of Illinois, and as may be further amended from time to time.


  “Vendor” shall mean individually, and “Vendors” shall mean collectively, each
vendor of new, unused Inventory to a Person, including, but not limited to,
Borrower.


  “Vendor Accounts Receivable” shall mean Accounts Receivable from a Vendor
arising from rebates, amounts owing under contracts for the sale of inventory by
such Vendor to Borrower and offsets of advertising expenses incurred by Borrower
to promote the sale of Borrower’s Inventory. Without limitation of the
foregoing, Vendor Accounts Receivable shall not include Accounts Receivable
arising from the sale of inventory by Borrower to such Vendor.


Page 11 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  “Vendor Repurchase Agreement” shall mean individually and “Vendor Repurchase
Agreements” shall mean collectively, each agreement in form and manner
satisfactory to Lender by and between the Vendor of any Inventory and Lender
pursuant to which such Vendor has made an unqualified agreement to repurchase
such Inventory from Lender.


  “Weekly Borrowing Base Certificate” shall have the meaning set forth in
Section 5.1(A)(vi) of this Agreement.


  “Working Capital Loan” shall mean individually and “Working Capital Loans”
shall mean collectively, each Revolving Loan other than an Inventory Loan made
to Borrower for working capital purposes.


        SECTION 1.2. OTHER TERMS. Accounting terms used in this Agreement which
are not specifically defined shall have the meanings customarily given them in
accordance with generally accepted accounting principles in effect from time to
time. Terms used in this Agreement which are defined in the UCC, shall, unless
the context indicates otherwise or are otherwise defined in this Agreement, have
the meanings provided for by the UCC.

ARTICLE TWO. LOANS

        SECTION 2.1. LOAN AMOUNT. Subject to the terms and conditions of this
Agreement, on the Closing Date, the Lender agrees:

    (A)        to make loans in the aggregate to the Borrower on a revolving
basis (such loans being herein called individually a “Revolving Loan” and
collectively the “Revolving Loans”) from time to time in such amounts as the
Borrower may from time to time request plus have outstanding Approvals from time
to time up to the lesser of (i) the Maximum Credit Amount; or (ii) the Borrowing
Base (the lesser of (i) or (ii) shall be referred to as the “Line of Credit”) at
any time; provided, however, that (1) Eligible Inventory shall be valued at the
lower of cost or market value using the first in, first out method of inventory
accounting; and (2) each borrowing by Borrower hereunder with respect to any
Revolving Loan shall be in the aggregate principal amount of at least $5,000.00;
and (3) repayments from time to time of the Line of Credit shall be available to
be reborrowed pursuant to the terms and conditions of this Agreement; and (4) if
the Revolving Loans plus outstanding Approvals outstanding at any time or from
time to time exceeds the advance limitations described above, Borrower shall pay
(I) within three (3) Business Days if Lender modifies the Borrowing Base and/or
what constitutes Eligible Accounts Receivable, Eligible Inventory and/or
Eligible Vendor Repurchase Inventory in a manner that reduces Borrower’s
availability under the Borrowing Base; or (II) in all circumstances other than
described in subclause (I) of this clause (4) on demand to the Lender such
amount necessary to eliminate such excess; and (5) the Lender’s commitment to
make Revolving Loans and issue Approvals shall remain in effect for a period to
and including the Termination Date; and (6) notwithstanding anything else
contained in this Agreement, (I) subject to the proviso at the end of this
subclause (I), upon the occurrence and continuance of any Event of Default or
any event which would, with the giving of notice, the passage of time, or both,
result in an Event of Default, and in every such event, the Lender may, in its
commercially reasonable discretion, immediately cease to make Revolving Loans
and issue Approvals; provided, further, that so long as the only Event of
Default that exists or would exist with the giving of notice, the passage of
time, or both, is the Event of Default set forth in Section 7.1(M) of this
Agreement, for a period of thirty (30) days commencing with any Insecurity Date,
Lender shall, subject to the terms and provisions of this Agreement, continue to
make Revolving Loans and issue Approvals in an amount not to exceed the lesser
of (x) the amount of all Revolving Loans plus outstanding Approvals on such
Insecurity Date; or (y) the Borrowing Base; and (II) Borrower shall repay to the
Lender on the Termination Date all Revolving Loans, plus the amount of all
outstanding Approvals, plus interest accrued to the date of payment.

        SECTION 2.2. USE OF LOAN PROCEEDS. The proceeds of any borrowing by the
Borrower pursuant to the Revolving Loans shall be used by the Borrower solely
for refinancing existing indebtedness of the Borrower, providing working capital
for Borrower and paying for operating expenses and the fees, costs and expenses
of the Lender as provided for in this Agreement.


Page 12 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


        SECTION 2.3. REQUESTS FOR REVOLVING LOANS.

    (A)        Lender, in its commercially reasonable discretion, may issue
approvals (individually an “Approval” and collectively, the “Approvals”) upon
receipt of a request (orally or in writing) from a Vendor requesting Lender’s
confirmation that it will finance the acquisition by Borrower of Inventory held
for shipment, or shipped, to Borrower. Partial shipments may be made against any
Approval and Lender may honor the related invoice without inquiry, regardless of
any apparent disproportion between (i) the quantity shipped and the amount of
the related invoice; or (ii) the amount of the Approval and the quantity to be
shipped under the Approval. Until terminated or revoked, an Approval shall be
deemed outstanding to the extent of its face amount less the amount of Revolving
Loans made with respect to such Approval.

    (B)        Lender shall not be responsible for, and Borrower’s obligations
to Lender shall not be affected by any of the following with respect to any
Approval: (i) performance or non-performance by any Person other than Lender of
its obligations to Borrower; (ii) the form, sufficiency, correctness,
genuineness, authority of any Person signing, falsification or legal effect of
any documents called for under any Approval if such document on their face
appear to be in order; (iii) acts or omissions of any Person other than Lender;
(iv) the existence, nature, quality, quantity, condition, value or delivery of
Inventory represented by documents presented to Lender, or any difference of
Inventory from Inventory represented by documents presented to Lender; (v) the
validity, sufficiency, genuineness or collectibility of any documents, insurance
or instruments, or endorsements thereof; (vi) any irregularity in connection
with shipment; (vii) breach of agreement between Borrower and a Vendor or any
other Person; (viii) without limiting the foregoing, any act or omission of
Lender not done or omitted in bad faith. In the event that Borrower has a
dispute with a Vendor relating to the foregoing, Lender shall provide such
documents in Lender’s possession reasonably requested by Borrower relating to
such dispute. Borrower shall indemnify Lender against any and all claims,
losses, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) resulting from or incurred in connection with an
Approval and not directly caused by Lender’s gross negligence or willful
misconduct. Lender may not enter into any settlement or other compromise with
respect to any claim covered by the indemnity set forth in this Section without
Borrower’s prior written consent, which consent shall not be unreasonably
withheld, conditioned, or delayed. If Lender obtains recovery of any of the
amounts that Borrower has paid to it pursuant to the indemnity set forth in this
section, then Lender shall promptly pay to Borrower or offset against amounts
due and owing Lender by Borrower the amount of such recovery

    (C)        After Lender has issued an Approval, Lender shall be deemed to
have made an Inventory Loan to Borrower under Section 2.1(A) of this Agreement
as of the ship date specified in the invoice relating to such Approval or such
earlier date as Lender shall enter such Revolving Loan as a receivable on
Lender’s books. Lender may disburse any such Inventory Loan directly to a
Vendor, except that Lender may set off any amount owed to Lender by such Vendor.

    (D)        Lender may refuse to issue an Approval or may revoke an Approval
at any time in its commercially reasonable discretion and effective immediately
upon such revocation, Lender shall no longer be deemed to have made an Inventory
Loan (to the extent an Inventory Loan has been made) and Borrower shall repay
any such Inventory Loan immediately upon such revocation. Borrower shall be
obligated for all obligations incurred by Lender on account of the issuance of
any Approval. Without limiting the foregoing, Borrower acknowledges that Lender
customarily revokes Approvals approximately 30 days after issuance if Lender has
not received an invoice from the applicable Vendor relating thereto, although it
is not obligated to do so.

--------------------------------------------------------------------------------


Page 13 of 38 ***[REDACTED]-Confidential treatment requested***





    (E)        Each request by the Borrower for any Revolving Loan under the
Line of Credit other than Inventory Loans pursuant to Approvals shall be (A)
made in writing, or by telephone and if by telephone, shall be promptly
confirmed in writing; and (B) accompanied by a Borrowing Base Certificate, and
shall be signed by the president or chief financial officer or controller of
Borrower. Each Working Capital Loan shall be sent by Federal Reserve wire
transfer as directed by Borrower in writing. Lender shall not be required to
make more than one Working Capital Loan to Borrower on any day. The date and
amount of each Revolving Loan made by the Lender and of each repayment of
principal thereon received by the Lender shall be recorded by the Lender in the
records of the Lender and the aggregate unpaid principal amount shown on such
records shall be rebuttable, presumptive evidence of the principal owing and
unpaid on the Revolving Loans. The failure to record any such amount on such
records shall not, however, limit or otherwise affect the obligations of the
Borrower to repay the principal amount of the Revolving Loans together with all
interest accruing thereon.

        SECTION 2.4. INTEREST. The outstanding principal balance of the Loans
and the other obligations hereunder shall bear interest before the occurrence of
an Event of Default on the average daily outstanding balance thereof not subject
to a Floor Plan Arrangement at the Pre-Default Rate. Interest will be calculated
for the actual number of days elapsed on the basis of a year consisting of 360
days. Interest will accrue from the date a Loan is made or other obligation is
incurred. Interest accruing on Loans and other obligations hereunder prior to an
Event of Default shall be due and payable by Borrowers monthly in arrears for
each month immediately upon receipt of a billing statement from Lender for such
month; provided, however, that Borrower agrees that Lender may provide for the
payment of any accrued interest hereunder by making a Revolving Loan on the
first day of any month for the prior month’s accrued interest. Upon the
occurrence of an Event of Default and for so long as such Event of Default
continues, such interest shall accrue at the Default Rate and shall be payable
upon demand.

        SECTION 2.5. PAYMENTS AND COLLECTIONS.

    (A)        General. All payments hereunder shall be made, without setoff or
counterclaim, to Lender prior to 3:00 P.M., Chicago time, on the date due at its
office in immediately available funds at Chicago, Illinois or at such other
place as may be designated by Lender to Borrower in writing. Any payments
received after such time shall be deemed received on the next Business Day.
Whenever any payment shall be stated to be due on a date other than a Business
Day, such payment may be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest, fees and
charges. Notwithstanding anything to the contrary herein, all items of payment
for purposes of (i) determining the occurrence of an Event of Default shall be
deemed received upon actual receipt by Lender at its bank, The Northern Trust
Bank, Chicago, Illinois or such bank as Lender may use as its depository bank
from time to time, unless subsequently dishonored for any reason; (ii)
calculating the Borrowing Base shall be applied by Lender against the principal
of and/or interest on any Loans on the Business Day deemed received pursuant to
this Section by Lender at its bank, The Northern Trust Bank, Chicago, Illinois
or such bank as Lender may use as its depository bank from time to time; and
(iii) calculating interest shall be deemed to have been applied by Lender
against the principal of and/or interest on any Loan on the Business Day
received by Lender, whether such payment is by check, wire, ACH debit or other
means. Lender may at any time in its commercially reasonable discretion change
the time for payment of future Loans or change product lines of Inventory to be
financed and the terms of such financing by giving Borrower a written notice
specifying such change.

    (B)        Special Draws of the Line of Credit. Lender is hereby authorized
to make a Revolving Loan with the proceeds disbursed directly to Lender to make
any required payments of principal, interest, fees and/or costs due and owing by
Borrower pursuant to the Documents. Lender shall give Borrower written notice of
any such Revolving Loan pursuant to this clause contemporaneously with the
making of such Revolving Loan.

      SECTION 2.6 SPECIAL LINE OF CREDIT FEES.

    (A)        Commitment Fees. In consideration of the commitment by Lender to
make the Line of Credit available to Borrower, Borrower shall pay to Lender on
any date on which interest is due and payable each month pursuant to this
Agreement a fee equal to [REDACTED] of the Maximum Credit Amount divided by 12;
provided, however, that if Lender eliminates in any month all [REDACTED], then
no payment pursuant to this clause (A) shall be due by Borrower in the following
month provided, further, that if any [REDACTED] is reinstated, then such fees
pursuant to this clause (A) shall be due and owing by Borrower for any month
following such reinstatement.


Page 14 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------




    (B)        Early Termination. If the Borrower voluntarily terminates the
Line of Credit, contemporaneously with such termination, Borrower shall pay
Lender an amount equal to (i) ½% of the Maximum Credit Amount if such
termination occurs on or before the first anniversary of the Closing Date; and
(ii) ¼% of the Maximum Credit Amount if such termination occurs after the first
anniversary of the Closing Date but before the Termination Date; provided,
however, that notwithstanding any other provisions of this Agreement to the
contrary, if Lender (a) reduces the [REDACTED] and/or the [REDACTED] for any
Designated Vendor by at least 10%; or (b) modifies at any time or over time the
Borrowing Base and/or the what constitutes Eligible Accounts Receivable,
Eligible Inventory and/or Eligible Vendor Repurchase Inventory in a manner that
reduces Borrower’s availability under the Borrowing Base to be greater than
$10,000,000.00 at such time, then Borrower shall have the right to terminate the
Line of Credit within 60 days of the date of such reduction or modification, as
applicable, by giving Lender 60 days notice of such termination and in such
event and only in such event Borrower shall not be required to pay the
termination fee outlined above upon such termination by Borrower.


Page 15 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------




        SECTION 2.7. STATEMENTS.

    (A)        Acceptance. Borrower agrees to pay the Loans and interest on the
Loans in accordance with this Agreement and the other Documents. Borrower agrees
that the terms and conditions stated in each Transaction Statement shall be
accepted as to the Loans identified therein if not objected to in writing by
Borrower within 60 days after the date such statement is sent to Borrower. If
Borrower objects to any specific Loans (individually, an “Objected Loan” and
collectively, the “Objected Loans”), then where applicable the Objected Loans
shall be subject to the terms and conditions of the most recently accepted
Transaction Statement related to Loans covering the same model of Inventory or
Accounts Receivable financed, as applicable. If there is no such previously
accepted Transaction Statement relating to the Objected Loans, Borrower agrees
that, in addition to any other right or remedy Lender may have under the
Documents, the Objected Loans related to the objected Transaction Statement
shall, notwithstanding any other provision of the Documents, be due and payable
within 90 days after the date of such Objected Loans and interest shall accrue
at the interest rate in effect pursuant to the Documents.

    (B)        Adjustment. Any statement with respect to any Liabilities sent to
Borrower by Lender, including without limitation any Transaction Statement,
shall be subject to subsequent adjustment by Lender but shall be presumed
accurate evidence of Liabilities and information covered thereby, unless Lender
shall have received written notice from Borrower specifying any error within 60
days after the date of such statement is sent to Borrower. Notwithstanding such
notice by Borrower to Lender, Borrower’s obligation to make payments to Lender
with respect to such statement shall not be waived or extended unless and until
Lender consents in writing to such waiver or extension.

    (C)        Savings Provisions. All agreements between Lender and Borrower,
whether now existing or hereafter arising, and whether written or oral, are
hereby limited by this Section. In no contingency, whether by reason of
acceleration or the maturity of the amounts due hereunder or otherwise, shall
interest contracted for, charged, received, paid or agreed to be paid to Lender
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to Lender in excess
of the maximum lawful amount, the interest shall be reduced to the maximum
amount permitted under applicable law; and if, from any circumstance, Lender
shall have received anything of value deemed interest by applicable law, in
excess of the maximum lawful amount, an amount equal to any excess of interest
shall be applied to the reduction of the principal amount of Liabilities to
Lender and not to the payment of interest, or if such excess interest exceeds
the unpaid balance of the principal amount of Liabilities to Lender, such excess
shall be refunded to Borrower. All interest paid or agreed to be paid to Lender,
to the extent permitted by applicable law, shall be amortized, prorated,
allocated and spread throughout the full term of this Agreement until payment in
full of all principal obligations owing by Borrower so that interest for such
full term shall not exceed the maximum amount permitted by applicable law. All
indemnification and reimbursement obligations of Borrower under the Documents
shall survive the termination of this Agreement, the indefeasible full payment
and satisfaction of all of the Liabilities relating to the Loans and Approvals
and the release of the Collateral.

        SECTION 2.8. TERMS AND TERMINATION. The term of this Agreement, unless
sooner terminated as provided in this Agreement, shall be until the Termination
Date; provided, however, that Lender may terminate this Agreement (i)
immediately by written notice to Borrower in whole or only with respect to
certain Inventory if Borrower shall lose or relinquish any right to sell or deal
in any product line of Inventory, or if Borrower fails to pay any of the
Objected Loans due to an objection to the terms of any Transaction Statement and
Lender determines on a commercially reasonable basis that the Transaction
Statement does not contain a bona fide error, or (ii) at any time by at least 60
days prior written notice to Borrower, and Borrower may terminate this Agreement
at any time by at least 60 days prior written notice to Lender. Upon termination
of this Agreement, all Liabilities to Lender (or, if this Agreement is
terminated only with respect to certain Inventory, Liabilities to Lender
relative to such Inventory) shall become immediately due and payable without
notice or demand. Upon any termination, Borrower shall remain liable to Lender
for all Liabilities to Lender, including without limitation interest, fees,
charges and expenses arising prior to or after the effective date of
termination, and all of Lender’s rights and remedies and its security interest
shall continue until all Liabilities to Lender are paid and all obligations of
Borrower are performed in full (other than contingent indemnification
obligations), at which time Lender will release its liens and security interests
in the Collateral. No provision of this Agreement shall be construed to obligate
Lender to make any Loans at any time any Event of Default exists or will exist
with the giving of notice, the passage of time, or both.


Page 16 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------

SECTION 2.9. [REDACTED]

    (A)        [REDACTED]

    (B)        [REDACTED]

    (C)        [REDACTED]

    (D)        [REDACTED]

    (E)        [REDACTED]

ARTICLE THREE. COLLATERAL

        SECTION 3.1. SECURITY INTERESTS. To secure payment of the Liabilities,
Borrower hereby irrevocably pledges, assigns, transfers, conveys and sets over
to the Lender and hereby grants to the Lender a security interest in and to the
Collateral, howsoever arising, wherever located and whether now owned or
existing or hereafter existing or acquired. Lender shall at all times have a
first and paramount security interest in and to the First Collateral.

        SECTION 3.2. PERFECTION, AUTHORIZATION AND FILING REQUIREMENTS. Borrower
shall perform any and all acts reasonably requested by the Lender to establish,
maintain and continue the Lender’s security interests and liens in the
Collateral, including but not limited to, executing financing statements and
such other instruments and documents when and as reasonably requested by the
Lender. Borrower hereby authorizes Lender through any of Lender’s employees,
agents or attorneys to file any and all financing statements, including, without
limitation, any continuations, transfers or amendments thereof required to
perfect Lender’s security interest and liens in the Collateral under the UCC
without authentication or execution by Borrower.

        SECTION 3.3. COLLECTION OF ACCOUNTS RECEIVABLE.


  (A) Borrower shall establish lock box accounts (“Lock Box Accounts”) with such
Collecting Banks acceptable to Lender to which all Account Debtors shall
directly remit all payments on Accounts Receivable and in which Borrower will
immediately deposit, in kind, all cash and other payments made for Inventory and
all other Proceeds of Collateral; provided, however, t hat (i) as of the Closing
Date and until such time that availability under the Borrowing Base is less than
$5,000,000.00 and/or any Event of Default exists or will exist with the giving
of notice, the passage of time, or both, the Vendor Accounts Receivable may be
paid directly to Borrower and deposited by Borrower directly into Borrower’s
operating accounts; and (ii) if at any time or from time to time availability
under the Borrowing Base is less than $5,000,000.00 and/or any Event of Default
exists or will exist with the giving of notice, the passage of time, or both,
then the Vendor Accounts Receivable shall thereafter be remitted by the Account
Debtors directly into the Lock Box Accounts and if payments of the Vendor
Accounts Receivable are received directly by Borrower, deposited, in kind, by
Borrower into the Lock Box Accounts. The Collecting Banks shall acknowledge and
agree, in a manner satisfactory to Lender, that: all payments made to Lock Box
Accounts are the sole and exclusive property of Lender; they have no right to
setoff against Lock Box Accounts; and they will transfer (a) by wire transfer of
immediately available funds (b) by acceptance of an ACH Debit or (c) by any
other method, immediately available funds in a manner satisfactory to Lender,
funds deposited into Lock Box Accounts (collectively, the “Collection Accounts”)
to Borrower if clause (I) below applies and to Lender if clause (II) below
applies on a daily basis in such bank and account as Borrower, if clause (I)
below applies, and Lender, if clause (II) below applies, shall designate or, in
the case of an ACH Debit, as presented for acceptance. All payments made to the
Collection Accounts or otherwise received by the Collecting Banks or Lender,
whether on the Accounts Receivable or as Proceeds of other Collateral or
otherwise, shall be under the sole dominion and control of (I) Borrower, if both
(x) availability under the Borrowing Base is greater than or equal to
$5,000,000.00 and (y) no Event of Default exists or will exist with the giving
of notice, the passage of time, or both; or (II) Lender, if availability under
the Borrowing Base is less than $5,000,000.00 and/or any Event of Default exists
or will exist with the giving of notice, the passage of time, or both. Following
any time or from time to time clause (II) applies and until such times Lender
shall thereafter otherwise direct the Collecting Banks in writing, all payments
made to the Collection Accounts or otherwise received by the Collecting Banks or
Lender, whether on the Accounts Receivable or as Proceeds of other Collateral or
otherwise, will be applied on account of Liabilities as Lender shall determine
in its commercially reasonable discretion as provided herein. Borrower and its
Affiliates shall receive, as trustee for Lender, any monies, checks, notes,
drafts or any other payments relating to and/or Proceeds of Accounts Receivable
or other Collateral which come into the possession or under the control of
Borrower or Affiliates and immediately remit, or cause to be remitted, the same
in kind to Lender at Lender’s office set forth above. Borrower shall pay Lender
any and all fees, costs and expense which Lender incurs in connection with
Collection Accounts and with collecting any check or item of payment received
and/or delivered to any Collecting Bank or Lender on account of Liabilities to
Lender. Borrower shall reimburse Lender for (1) any loss, cost or damages
resulting from claims asserted by the Collecting Banks in connection with
Collection Accounts or any returned or uncollected checks or other items
received by the Collecting Banks (unless such loss is attributable to Lender’s
gross negligence or willful misconduct) and (2) any amount paid to any
Collecting Bank arising out of Lender’s indemnification of such Collecting Banks
relating to a Collection Account. Borrower shall (A) enter into and shall cause
all necessary Persons to enter agreements in form and manner satisfactory to
Lender to evidence the requirements of this Section 3.3 (A) (individually, a
“Lock Box Agreement” and collectively, the “Lock Box Agreements”); and (B)
commencing on the (i) Closing Date with respect to all Account Debtors other
than with respect to Account Debtors owing Vendor Accounts Receivable; and (ii)
date that clause (ii) of the proviso in the first sentence of this Section
3.3(A) applies with respect to Account Debtors owing Vendor Accounts Receivable,
direct that payments of such Accounts Receivable be remitted directly to the
Lock Box Accounts.


Page 17 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (B) Unless otherwise provided herein and subject to the provisions of Section
3.3(A) of this Agreement, Borrower may collect through the Lock Box Account at
its own expense the Accounts Receivable in the ordinary course of business;
provided, however, that Borrower’s authorization to collect through the Lock Box
Accounts the Accounts Receivable is subject to the following:


  (i) The Lender, at any time after the occurrence and during the continuance of
an Event of Default or any event that with the giving of notice, the passage of
time, or both, will give rise to an Event of Default, may, in its commercially
reasonable discretion, notify any or all of the Account Debtors that (1) the
Accounts Receivable have been assigned to the Lender; and/or (2) that all
further payments on the Accounts Receivable should be paid solely to the Lender.
When requested by the Lender after the occurrence and during the continuance of
an Event of Default or any event that with the giving of notice, the passage of
time, or both, will give rise to an Event of Default, Borrower at its expense
will notify or cause to be notified any or all Account Debtors to pay directly
to the Lender any sum or sums then due or to become due on the Accounts
Receivable or any part thereof and all bills and statements thereafter sent by
Borrower to such Account Debtors shall state that the same have been assigned to
the Lender and are payable solely to the Lender;


  (ii) In the event an Account Debtor is notified under Subsection 3.3(B)(i) of
this Agreement or one or more Events of Default have occurred and are continuing
or any event occurs that with the giving of notice, the passage of time, or
both, will give rise to an Event of Default under the terms of this Agreement,
the Lender shall have and succeed to all rights, remedies, securities and liens
of Borrower in respect to such Accounts Receivable or other Collateral,
including, but not limited to, the right of stoppage in transit of any
merchandise, guarantees or other contracts or suretyship with respect to any
such merchandise, warranties, unpaid seller’s liens, statutory liens, artisans’
liens, or the right to other collateral security held by or to which Borrower is
entitled for the payment of any such merchandise, and shall have the right to
enforce the same in its name or to direct the enforcement thereof by Borrower
for the benefit of the Lender, and Borrower shall, at the request of the Lender,
deliver to the Lender a separate written assignment of any of the same. The
Lender, however, shall not incur any obligation or liability of Borrower to any
Account Debtor, including, but not limited to, obligations or liabilities
pursuant to any contract, agreement, warranty, guarantee, judicial decree or
jury award. The Lender, in such an event, is also hereby irrevocably authorized
to receive, open and dispose of all mail addressed to Borrower, to notify the
Post Office authorities to change the address for delivery of Borrower’s mail to
an address designated by the Lender, to endorse Borrower’s name on all notes,
checks, drafts, bills of exchange, money orders, commercial paper of any kind
whatsoever, and any other instruments or documents received howsoever in payment
of the Accounts Receivable, or any part thereof, and the Lender or any officer
or employee thereof is hereby irrevocably constituted and appointed agent and
attorney-in-fact for Borrower for the foregoing purpose;


Page 19of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (iii) Borrower shall not collect, compromise or accept any sum in full payment
or satisfaction of any of the Accounts Receivable in an amount greater than
$50,000.00 for materially less than the amount due without the express written
consent of the Lender, except in the ordinary course of business. The consent of
Lender required in this clause shall not be unreasonably withheld, conditioned
or delayed; and


  (iv) The Lender may directly request the Account Debtors for written
confirmation of the Accounts Receivable at any time whether before or after the
occurrence of an Event of Default.


  (C) All collections of Accounts Receivable through the Lock Box Accounts shall
be credited against the Line of Credit one (1) Business Day after the date of
receipt by Lender of immediately available funds of such collections.


        SECTION 3.4. USE OF COLLATERAL. Borrower shall at all times keep the
Collateral in good condition and repair and free and clear of all unpaid charges
(including, but not limited to, taxes), liens and encumbrances, other than
Permitted Liens, and shall pay or cause to be paid all obligations as they come
due, including but not limited to, mortgage payments, real estate taxes,
assessments and rent due on the premises where the Collateral is or may be
located, except for charges, liens, encumbrances and obligations being contested
in good faith by Borrower and for which adequate reserves have been established.
Borrower agrees that (except as provided in the immediately preceding sentence)
in the event Borrower fails to pay such obligations, the Lender may, at its sole
and arbitrary discretion, pay such obligations for the account of Borrower. The
Lender may, in its sole discretion, discharge taxes, liens or security interests
or other encumbrances at any time levied or placed on the Collateral, other than
Permitted Liens, and may, in its sole and arbitrary discretion, pay for the
maintenance and preservation of the Collateral. Any payments made by the Lender
pursuant to this Section shall be repayable to the Lender by Borrower
immediately upon the Lender’s demand therefor, with interest at a rate equal to
the highest interest rate described in this Agreement in effect from time to
time during the period from and including the date funds are so expended by the
Lender to the date of repayment, and any such amounts due and owing the Lender
shall be an additional obligation of Borrower to the Lender secured hereunder.


Page 19 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


        SECTION 3.5. THIRD PARTY WAIVERS. Borrower shall deliver to Lender
landlord waivers, bailee waivers, warehouse waivers or other third party waivers
required by Lender (individually, a “Third Party Waiver” and collectively, the
“Third Party Waivers”) executed by the lessors, mortgagors, bailors, warehouse
owners and/or operators and consignors of or at the Collateral Locations used by
Borrower, all in form and manner satisfactory to Lender.

        SECTION 3.6. CROSS COLLATERALIZATION. The Borrower acknowledges and
agrees that (A) the Collateral secures all of the Liabilities, including, but
not limited to, the Loans and (B) Lender shall not release any lien on the
Collateral unless and until all the Liabilities (whether arising pursuant to
this Agreement or otherwise) other than contingent indemnification obligations
under this Agreement are paid in full.

ARTICLE FOUR. REPRESENTATIONS AND WARRANTIES

SECTION 4.1. BORROWER. Borrower represents and warrants to the Lenderthat:


    (A)        Organization, Etc. It is duly organized and validly existing
under the laws of the State of Washington and is duly qualified and in good
standing or has applied for qualification as a foreign corporation authorized to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required, except where the failure to
register could not reasonably be expected to have a material adverse effect on
Borrower.

    (B)        Authorization: No Conflict. The execution and delivery of the
Documents are all within the corporate powers of it, have been duly authorized
by all necessary action, have, or by the time of their execution and delivery
shall have, received all necessary governmental or regulatory approval (if any
shall be required), and do not and will not contravene or conflict with any
provision of (i) law, rule, regulation or ordinance, the violation of which
could reasonably be expected to have a material adverse effect on the Borrower,
(ii) the articles of incorporation or by-laws of it; or (iii) any agreement
binding upon it or any of their properties, as the case may be, the violation of
which could reasonably be expected to have a material adverse effect on the
Borrower.

    (C)        Validity and Binding Nature. The Documents executed by it are the
legal, valid and binding obligations of it, enforceable against it, in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization and other similar laws of general
application affecting the rights and remedies of creditors and except as the
availability of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

    (D)        Title to Assets. Except as set forth in Section 4.1(E) of this
Agreement, it has good and marketable title to all assets owned by it,
including, but not limited to, the Collateral, subject to no (i) liens,
encumbrances, security interests, or mortgages; (ii) zoning, building, fire,
health or environmental code violations of any governmental authority, the
violation of which could reasonably be expected to have a material adverse
effect on the Borrower; and (iii) violations of any covenants, conditions or
restrictions of record, the violation of which could reasonably be expected to
have a material adverse effect on the Borrower.

    (E)        Liens. None of its assets are subject to any lien, encumbrance or
security interest, except for Permitted Liens.

    (F)        Financial Statements. Its financial statements which have been
previously delivered to Lender have been prepared on a basis and in conformity
with generally accepted accounting principles consistently applied, are true and
correct and fairly present the consolidated financial condition of it as at the
dates of such financial statements and the results of its operations for the
periods then ended, and since the date of the latest financial statement
delivered to Lender there has been no material adverse change in the financial
condition or operations.


Page 20 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


    (G)        Litigation and Contingent Liabilities. Except as set forth on
Exhibit 4.1(G) attached hereto, no litigation or arbitration, administrative or
governmental proceedings are pending or threatened against it which would, if
adversely determined, materially and adversely affect its financial condition or
continued operations.

    (H)        No Violations of Laws. It (i) is not in material violation of any
law, ordinance, rule, regulation, judgment, decree or order of any federal,
state or local governmental body or court; and (ii) has obtained all required
permits, certificates, licenses, approvals and other authorizations from
governmental agencies and entities (whether federal, state or local) necessary
to carry on its operation, except where the failure to do so could not
reasonably be expected to have a material adverse effect on the Borrower.

    (I)        Burdensome Obligations. Except (i) for indentures, agreements,
leases, contracts, deeds or other instruments entered into in the ordinary
course of business that are not otherwise precluded or prohibited pursuant to
the Documents; and (ii) as set forth on Exhibit 4.1(I) attached hereto, it is
not a party to any indenture, agreement, lease, contract, deed or other
instrument, or subject to any partnership restrictions or has any knowledge of
anything which would materially and adversely affect or impair the business,
assets, operations, properties, or condition, financial or otherwise, of it.

    (J)        Taxes. Except as set forth on Exhibit 1.1-7 attached hereto, all
federal, state and local tax returns required to be filed by it have been filed
with the appropriate governmental agencies and all taxes due and payable by it
have been timely paid, except for immaterial for items for which adequate
reserve has been made.

    (K)        No Default or Event of Default. No event or condition exists
under any material agreement, instrument or document to which it is a party or
may be subject, or by which it or any of its properties are bound, which
constitutes a default or an event of default thereunder, or will, with the
giving of notice, passage of time, or both, would constitute a default or event
of default thereunder where such default could reasonably be expected to have a
material adverse effect on the Borrower.

    (L)        Employee Benefit Plans. Each employee benefit plan, if any, (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended from time to time) maintained by it complies in all material respects
with all applicable requirements of law and regulations and all payments and
contributions required to be made with respect to such plans have been timely
made.

    (M)        Federal Laws and Regulations. It is not (i) an “investment
company” or a company “controlled”, whether directly or indirectly, by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended; (ii) a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended; or (iii) engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System).

    (N)        Fiscal Year. The fiscal year of it ends on December 31 of each
year.

    (O)        Officers of It. As of the Closing Date, each Person listed below
holds the respective office or offices in it set forth next to such Person’s
name:


Name Office

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                              Firoz Lalji Chairman and Chief
Executive Officer                                                   Scott
Koerner Executive Vice-President    
                                              Ronald McFadden Senior
Vice-President and Chief Financial Officer


Page 21 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


    (P)        Genuineness of Accounts Receivable. All the Accounts Receivable
of it are genuine and were incurred in the ordinary course of business and are
not in default.

    (Q)        Collateral Locations. All of the tangible Collateral is located
at the Collateral Locations.

    (R)        Subordinated Debt. The agreements, documents and instruments
attached to the Subordination Agreements being executed and delivered
contemporaneously with the execution of this Agreement are true and correct
copies of all of the documentation evidencing the Subordinated Debt in existence
as of the date of this Agreement and represent the complete agreement of
Borrower to make payments with respect to the Subordinated Debt, and there have
been no changes, modifications, alterations or amendments to such agreements,
documents and instruments.

ARTICLE FIVE. COVENANTS

        SECTION 5.1. BORROWER. Until all the Liabilities are paid in full (other
than contingent indemnification obligations), the Borrower covenants and agrees
that:


  (A) Financial Statements and Certificates. It will furnish to the Lender:


  (i) within 90 days after the close of each fiscal year of it, a copy of the
annual audited report of it consisting of at least a balance sheet, statement of
operating results and retained earnings, statement of cash flows and notes to
financial statements, profit and loss statement and statement of changes in
financial position of it prepared on a consolidating and consolidated basis and
in conformity with generally accepted accounting principles, duly prepared by
certified public accountants of recognized standing selected by it and approved
by the Lender, together with such certificate from such accountants as may be
required under generally accepted accounting practices and principles and the
rules and regulations of the SEC;


  (ii) within (a) 30 days after the end of each month other than the month
ending at the end of its fiscal year, and (b) 60 days after the end of the month
ending at the end of its fiscal year, a copy of an unaudited financial statement
of it prepared in the same manner as the report referred to in clause (i) above
with the exception that the monthly reports other than monthly reports dated as
of the end of any fiscal quarter of it do not need to take into account all
adjustments necessary to be in accordance with generally accepted accounting
principles, signed by the chief financial officer or controller of it and
consisting of at least a balance sheet as at the close of such month and
statements of earnings and cash flow statement for such month and for the period
from the beginning of such fiscal year to the close of such month;


  (iii) within 10 days after the end of each month, (1) a statement showing age
and reconciliation of its Accounts Receivable and accounts payable for the
preceding month and a status of its Inventory showing location, components and
value, in such form and detail as Lender may reasonably request; and (2)
documentation to support the Accounts Receivable statement set forth in clause
(iii)(1) above, including, but not limited to, sales reports, cash receipts
reports and credit and debit journals; and (3) a certificate signed by the
President or chief financial officer or controller of it providing that the
items being provided to Lender pursuant to clauses (iii)(1) and (2) above are
true and correct in all material respects;


Page 22 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (iv) within 30 days after the end of each fiscal quarter of it, a certificate,
in form and manner satisfactory to Lender, signed by the president or chief
financial officer or controller of it providing that (a) it is in compliance
with all covenants set forth in the Documents as of the end of such fiscal
quarter, including, but not limited to, any and all of the financial covenants
contained in the Documents; and (b) no Event of Default has occurred, or may
occur with the giving of notice or passage of time, or both;


  (v) within 30 days after the end of each month, copies of all of its bank
statements and reconciliations thereof, including, but not limited to, Lock Box
Accounts statements received during such month;


  (vi) by Noon, Chicago time, of the first Business Day of each week, computed
as of the close of business for the immediately preceding Business Day, (a)
Borrower’s Accounts Receivable aging; and (b) sales report and cash receipt
report setting forth Borrower’s sales and cash receipts from the immediately
preceding weekly sales and cash receipt reports provided to Lender;


  (vii) no later than the 10th Business Day of each month, computed as of the
close of business on the last Business Day of the preceding month (a “Monthly
Borrowing Base Certificate”), and with each request for a Working Capital Loan
hereunder computed as of the close of business on the immediately preceding
Business Day, and at such times as Lender may request computed as of the close
of business on the immediately preceding Business Day (each such certificate
required on each Loan or at Lender’s request shall be referred to as a “Daily
Borrowing Base Certificate”), a completed Borrowing Base Certificate, which
shall be executed by the President or the chief financial officer or controller
of the Borrower;


  (viii) within 45 days after the end of each of Borrower’s fiscal years, a copy
of its Business Plan for the fiscal year immediately following such ending
fiscal year;


  (ix) schedules of Accounts Receivable in form and manner acceptable to Lender
(which shall include current addresses and telephone numbers of Account Debtors)
as often as requested by Lender, but not less frequently than semi-annually;


  (x) at Lender’s request, Borrower shall also furnish Lender with copies (or,
at Lender’s request after an Event of Default, originals) of all orders,
invoices, and similar agreements and documents, and all original shipping
instructions, delivery receipts, bills of lading, and other evidence of
delivery, for Inventory, the sale or disposition of which has resulted in
Accounts Receivable;


  (xi) the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts
Receivable, immediately upon receipt thereof and in the same form as received,
with all necessary endorsements to enable Lender to enforce the same;


  (xii) copies of all federal and state income tax returns of it, including, but
not limited to, requests for extensions of such income tax returns, when and as
filed;


Page 23 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (xiii) copies of any and all reports, examinations, notices, warnings and
citations issued by any governmental or quasi-governmental (whether federal,
state or local), unit, agency, body or entity with respect to it; and


  (xiv) such other information as the Lender from time to time reasonably
requests. Borrower’s failure to deliver or execute and deliver any of the items
listed in this Section shall not affect or limit Lender’s security interest in
the Collateral.


  (B) Books, Records and Inspections. It will (i) maintain complete and accurate
books and records; (ii) permit reasonable access by the Lender to the books and
records of it; (iii) make entries on its books and records, in form and manner
satisfactory to Lender, disclosing Lender’s security interest in the Collateral
and shall keep a separate account on its books of all collections received
thereon; and (iv) permit the Lender, upon reasonable notice, to inspect the
properties, whether real or personal, and operations of it. Without limitation
of the foregoing, it acknowledges and agrees that Lender shall conduct at least
quarterly field audits of it each year.


  (C) Insurance. It will maintain such insurance as may be required by law and
such other insurance to the extent and against such hazards and liabilities as
is customarily maintained by companies similarly situated. All property
insurance policies with respect to the Collateral shall contain loss payable
clauses in form and substance reasonably satisfactory to the Lender, naming the
Lender as a loss payee as its interest may appear, and providing that such
policies and loss payable clauses may not be canceled, amended or terminated
unless at least thirty (30) days prior written notice thereof has been given to
the Lender. All insurance proceeds received by the Lender may be retained by the
Lender, in its sole discretion, for application to the payment of any of the
principal or interest on the Liabilities then due and owing the Lender by it as
the Lender may determine; provided, however, that so long as (i) no Event of
Default shall then exist or will exist with the giving of notice, the passage of
time, or both, and no Event of Default shall exist or will exist with the giving
of notice, the passage of time, or both, at any time during the period of any
acquisition of replacement property; and (ii) the Revolving Loans plus
outstanding Approvals shall not then or at any time or from time to time during
the period of any acquisition of replacement property do not exceed the advance
limitations described in Section 2.1(A) of this Agreement, upon Borrower’s
written request to Lender made on or before the disbursement of such insurance
proceeds to Lender, such insurance proceeds may be used to replace the property
with respect to which such insurance proceeds were paid and any such insurance
proceeds shall be disbursed directly to Vendors of the Inventory being replaced.


  (D) Taxes and Liabilities. It will pay when due all taxes, assessments and
other liabilities except as contested in good faith and by appropriate
proceedings and for which adequate reserves have been established.


  (E) Restriction on Dividends. It will not declare or pay, or authorize a
declaration or payment of, any dividend, whether a cash dividend or stock
dividend, or make any distribution in cash, property or securities in respect
of, any class of its capital stock; provided, however, that so long as no Event
of Default has occurred and is continuing, or will occur with the giving of
notice, the passage of time, or both, it may take those actions allowed pursuant
to the proviso set forth in Section 5.1(K) of this Agreement.


  (F) Indebtedness. It will not incur or permit to exist any indebtedness or
liability for borrowed money or for the deferred purchase price of any property
or any services, except for Permitted Indebtedness.


  (G) Liens. It will not create or permit to exist any mortgage, pledge, title
retention lien, or other lien, encumbrance or security interest with respect to
any assets now owned or hereafter acquired and owned, except for Permitted
Liens.


Page 24 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (H) Guaranties, Loans or Advances. Except for Permitted Loans, it will not
become or be a guarantor or surety of, or otherwise become or be responsible in
any manner with respect to any undertaking of any other Person, or make or
permit to exist any loans or advances to any other Person, except for the
endorsement, in the ordinary course of collection, of instruments payable to it
or to its order.


  (I) Mergers, Consolidations and Sales. It will not be a party to any merger or
consolidation with, or purchase or otherwise acquire all or substantially all of
the assets or stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease all or any
substantial part of its assets, or sell or assign, with or without recourse, any
Accounts Receivable, except with the prior written consent of the Lender which
consent shall not be unreasonably withheld, delayed or conditioned.


  (J) Self-Dealing. Except for Permitted Loans and as permitted pursuant to the
proviso in Section 5.1(K) of this Agreement, it shall not purchase, acquire or
lease any property from, or sell, transfer or lease any property to (a) any
Affiliate, (b) any officer, director or shareholder of it or any Affiliate, (c)
any guarantor of any of the Liabilities or (d) any member of the immediate
family of any of the foregoing, except on terms comparable to the terms which
would prevail in an arms-length transaction between unaffiliated third parties.


  (K) Stock. It will neither purchase, retire, redeem or otherwise acquire any
shares nor issue any additional shares of any class of capital stock of it;
provided, however, that it may (i) issue additional shares of any class of
capital stock of it; (ii) repurchase shares of capital stock of it from
officers, directors, employees or consultants pursuant to stock repurchase
agreements entered into by Borrower in the ordinary course of business; (iii)
retire shares of capital stock of it in connection with a reverse stock split;
and (iv) purchase shares of capital stock of it in connection with an open
market repurchase or exchange of Borrower’s publicly traded equity securities,
so long as any of the foregoing described in this proviso shall not cause an
Event of Default to occur either immediately or with the giving of notice, the
passage of time, or both.


  (L) Violation of Law. It will not materially violate any law, statute,
ordinance, rule, regulation, judgment, decree, order, writ or injunction of any
federal, state or local authority, court, agency, bureau, board, commission,
department or governmental body where such violation could be expected to have a
material adverse effect on Borrower.


  (M) Unconditional Purchase Obligations. It will neither enter into or be a
party to any contract for the purchase of materials, supplies or other property
or services if such contract requires that payment be made by it regardless of
whether or not delivery is ever made of such materials, supplies or other
property or services.


  (N) Maintenance of Business. It will preserve its corporate existence in the
jurisdiction of establishment, as that may be from time to time, and it will not
operate in any business other than (i) a business substantially the same as the
business of it as in effect on the date of this Agreement; or (ii) as set forth
on Exhibit 5.1 (N) attached hereto.


  (O) Employee Benefit Plans. It will (i) maintain each employee benefit plan as
to which it may have any liability in substantial compliance with all applicable
requirements of law and regulations; (ii) make all payments and contributions
required to be made pursuant to such plans in a timely manner; and (iii) neither
establish any new employee benefit plan (except for a new stock option plan to
be submitted for approval by Borrower’s shareholders in 2003), agree or
contribute to any multi-employer plan nor amend any existing employee pension
benefit plan in a manner which would materially increase its obligation to
contribute to such plan.


  (P) Use of Proceeds. It will not permit any proceeds of the Loans to be used
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying any margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as amended
from time to time.


Page 25 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (Q) GoodTitle. It shall at all times maintain good and marketable title to all
of its assets.


  (R) Officers of Borrower. Borrower shall give Lender written notice if any
Person listed below fails to hold the respective office or offices in it set
forth next to such Person’s name:


Name Office  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Firoz Lalji   Chairman and Chief Executive Officer               Scott
Koerner   Executive Vice-President               Ronald McFadden   Senior
Vice-President and Chief Financial Officer  


  (S)        EligibleAccountsReceivableandEligibleInventory. If it determines
that a previously scheduled Eligible Accounts Receivable or Eligible Inventory
ceases to be an Eligible Accounts Receivable or Eligible Inventory under any of
the criteria described in Section 1.1 of this Agreement, then it shall
immediately notify the Lender thereof.


  (T)        Certification. All reports, certificates, schedules, notices and
financial information submitted by it to the Lender pursuant to this Agreement
shall be certified as true and correct (unless a different standard is otherwise
allowed hereunder) by the President or any other authorized officer of it.


  (U)        CollateralLocations;MaterialAdverseChange. It shall give the Lender
(i) 30 days prior written notice of the location of any Collateral at any place
other than the Collateral Locations; and (ii) prompt written notice of any
event, occurrence or other matter which has resulted or may result in a material
adverse change in its financial condition or business operations.


  (V)        FiscalYear. The fiscal year of it shall end on December 31 of each
year.


  (W)        UnsubordinatedDebtToTangibleNetWorthRatio. It shall not cause,
suffer or permit the ratio of (i) its total consolidated liabilities minus
subordinated debt to (ii) its Tangible Net Worth to be greater than [REDACTED],
as measured at the end of each fiscal quarter.


  (X)        TangibleNetWorth. It shall not cause, suffer or permit its Tangible
Net Worth to be less than [REDACTED] as measured at the end of each fiscal
quarter.


  (Y)        FixedChargeCoverage. It shall maintain a Fixed Charge Coverage of
not less than [REDACTED], all as measured at the end of each fiscal quarter, as
calculated for the 12 month period ending at the end of such fiscal quarter.


  (Z)        CurrentRatio. It shall not cause, suffer or permit its Current
Ratio to be less than [REDACTED], all as measured at the end of each fiscal
quarter.


  (AA)        SubordinatedDebt. Except as set forth in the Subordination
Agreements, it will not make any payments pursuant to the Subordinated Debt.


  (BB)        ReturnsofInventory. Borrower shall not place on any reports to be
provided to Lender pursuant to the Documents, including, but not limited to,
Section 5.1(A) of this Agreement any Inventory constituting returns of Inventory
received by Borrower that is either not in new and saleable condition or has not
or is not in the process of being returned to a Vendor. If an Event of Default
has occurred and is continuing, no return of Inventory shall be accepted, and no
sale of returned Inventory shall be made, by Borrower without Lender’s prior
written consent. Page 26 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


  (CC)        InventorySystem. Borrower shall maintain a perpetual inventory
system, keeping accurate records itemizing and describing the kind, type, age,
quality, quantity and cost of Inventory and withdrawals and additions. Such
records shall be available for inspection during Borrower’s usual business hours
at the request of Lender or its designee.


    (DD)        Business Plan. Each Business Plan shall (i) constitute its best
good faith estimate of its management regarding the course of its business for
the period covered by such Business Plan; and (ii) be based on assumptions which
shall be reasonable and realistic based on the then current economic conditions
at the time of preparation of such Business Plan.


  ARTICLE SIX. CONDITIONS PRECEDENT


        SECTION 6.1. SPECIAL CONDITIONS PRECEDENT TO THE MAKING OF THE FIRST
LOAN. Lender’s obligation to make the first Loan is subject to the fulfillment
of each and every one of the following conditions prior to or contemporaneously
with the making of such first loan:


  (A) Delivery of Documents, Information and Fees. The Lender shall have
received each of the following, in form and substance satisfactory to the Lender
and its counsel, and where applicable, duly executed and recorded:


  (i) Certificate of the Secretary of Borrower certifying as to (a) all
corporate actions taken and consents made by Borrower to authorize the
transactions provided for or contemplated under this Agreement and the
execution, delivery and performance of the Documents; and (b) the names of the
officers or employees of Borrower authorized to sign the Documents, together
with a sample of the true signature of each such Person. (Lender may
conclusively rely on such certificates until formally advised by a like
certificate of any changes therein.);


  (ii) Acknowledgment copies from the appropriate governmental authority of all
Uniform Commercial Code financing statements required to perfect the Lender’s
security interests in the Collateral;


  (iii) Copies of Uniform Commercial Code, tax lien and judgment searches made
with such governmental offices as Lender deems necessary;


  (iv) Certificates of insurance and loss payable clauses covering the
Collateral and meeting the requirements of this Agreement;


  (v) The Lock Box Agreements;


  (vi) The Third Party Waivers;


  (vii) The Subordination Agreements, if any;





Page 27 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------



  (viii) The executed opinion of counsel of counsel to Borrower addressed to the
Lender and dated the date of this Agreement;


  (ix) Certified copies of the Articles of Incorporation or Charter and By-laws
of Borrower, as restated or amended as to the date of this Agreement;


  (x) Certificates of good standing for Borrower in the jurisdiction of their
incorporation, in the principal places in which they conduct business and in
places in which they own real estate and/or Collateral;


  (xi) The IBMCC Intercreditor Agreement;


  (xii) All fees and costs of Lender agreed to be borne by Borrower pursuant to
the Documents; and


  (xiii) Such other instruments or documents as the Lender may reasonably
request.


        SECTION 6.2. GENERAL CONDITIONS PRECEDENT TO EACH LOAN. In addition to
all other requirements of this Agreement, including, but not limited to, those
set forth in Section 6.1 of this Agreement, Lender’s obligation to make each
Loan is subject to the fulfillment of each and every of the following conditions
prior to or contemporaneously with the making of each and every such Loan:

    (A)        No Event of Default. No Event of Default shall have occurred and
be continuing, may occur with the giving of notice, the passage of time or both
or shall result from the making of any Loan.

    (B)        No Material Adverse Change. There shall have been no material
adverse change in the business of the Borrower or the financial condition of the
Borrower from the most recent financial statements submitted by Borrower to
Lender.

    (C)        Continuation of Representations and Warranties. The
representations and warranties contained in this Agreement shall be true and
correct in all material respects as of the making of any Loan, with the same
effect as though made on such dates.

    (D)        Receipt of Certificate. The Lender shall have received its
completed form borrowing base certificate from Borrower upon any request for a
Revolving Loan, which shall be executed as specified in Article Two of this
Agreement.

ARTICLE SEVEN. EVENTS OF DEFAULT

        SECTION 7.1. EVENTS OF DEFAULT. Each of the following acts, occurrences
or omissions shall constitute an event of default under this Agreement (herein
referred to as an “Event of Default”), whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any governmental or nongovernmental body or tribunal:

    (A)        Borrower shall default in the payment when due of any principal
amount due and owing to the Lender under any of the Documents; or

    (B)        Borrower shall default in the payment when due of any interest
amount due and owing to the Lender under any of the Documents within 20 days of
the billing date of such interest; or


Page 28 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


    (C)        Except for the Event of Default set forth in Sections 7.1(A) and
(B) of this Agreement, default, and continuance thereof for 30 days after
written notice thereof to Borrower by the Lender, in the payment of any other
amount owing by Borrower to the Lender pursuant to the Documents or pursuant to
any other agreement, note, instrument or guarantee; or

    (D)        Any representation or warranty made by Borrower contained in the
Documents shall at any time prove to have been incorrect in any material respect
when made and not cured as of the date of such discovery; or

    (E)        Borrower shall default in the performance or observance of any
term, covenant, condition or agreement on its part to be performed or observed
under any financial covenant contained in the Documents, including, but not
limited to, Sections 5.1(W) through (Z) of this Agreement; or

    (F)        Borrower shall default in the performance or observance of any
term, covenant, condition or agreement on its part to be performed or observed
under the Documents (not constituting an Event of Default under any other clause
of this Section 7.1 of this Agreement) and such default shall continue
unremedied for 30 days after written notice thereof shall have been given by the
Lender to Borrower; or

    (G)        Either: (i) Borrower shall become insolvent or generally fail to
pay, or admit in writing its inability to pay, such Person’s debts as they
become due, or a proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
by or against Borrower or Borrower makes an assignment for the benefit of
creditors; provided, however, that no Event of Default shall exist pursuant to
this Subsection E, Clause (i) due to an involuntary bankruptcy case, proceeding
or petition filed against Borrower unless such involuntary case, proceeding or
petition shall not have been dismissed or withdrawn within 60 days after the
date of such involuntary filing; or (ii) corporate or other action shall be
taken by Borrower for the purpose of effectuating any of the foregoing; or

    (H)        If notice is given that the Collateral, or any part of the
Collateral having a book value exceeding $150,000.00, is subject to levy,
attachment, seizure, or confiscation or uninsured loss; provided, however, that
the deductible amount on any insurance policy currently in effect on the
Collateral shall not be considered an uninsured loss pursuant to this
Subsection; or

    (I)        Borrower shall be dissolved, whether voluntarily or involuntarily
and such Person has not taken all actions required to become reinstated; or

    (J)        Subject to any applicable cure and/or notice periods, any
material default shall occur under any material agreement, document or
instrument binding upon Borrower, or any assets of Borrower, including, but not
limited to, any default in the payment when due of any principal of or interest
on any indebtedness for money borrowed or guaranteed by any Borrower, or any
default in the payment when due, or in the performance or observance of, any
material obligation of, or condition agreed to by, Borrower with respect to any
purchase or lease of any real or personal property or services;

    (K)        Any default or event of default (howsoever such terms are
defined) shall occur under any Third Party Financing;

    (L)        Any default or event of default (howsoever such terms are
defined) shall occur under the IBMCC Credit Financing; or

    (M)        Lender gives Borrower written notice (an “Insecurity Notice”)
that Lender, in good faith, deems itself reasonably insecure for any reason due
to any material adverse change in the business, assets or liabilities, financial
condition, results of operations or business prospects of Borrower; provided,
however, that no Event of Default shall exist pursuant to this clause (M) until
sixty (60) days after the sending of such Insecurity Notice.


Page 29 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


Notwithstanding anything contained in this Section 7.1, any Event of Default
under any of Sections 7.1(J), (K) or (L) of this Agreement caused by the
occurrence of any default or event of default under any other agreement,
document or instrument shall be automatically cured for purposes of this
Agreement upon the cure or waiver of such default or event of default under such
other agreement, document or instrument.

ARTICLE EIGHT. REMEDIES

        SECTION 8.1. REMEDIES UPON DEFAULT. Upon the occurrence and continuance
of any Event of Default, and the expiration of any applicable cure period, and
in every such event:

    (A)        notwithstanding anything in the Documents, Lender may, in its
sole and arbitrary discretion, declare the principal of and interest on any or
all of the Loans, and all other amounts owed under the Documents, to be
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived; and

    (B)        Lender may, in its sole and arbitrary discretion, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, exercise all of the remedies of a secured party and
mortgage holder under applicable law, including, but not limited to, the UCC,
and all of its rights and remedies under the Documents; and

    (C)        Lender may require Borrower to make the Collateral and the
records pertaining to the Collateral available to the Lender at a place
designated by the Lender which is reasonably convenient or may take repossession
of the Collateral and the records pertaining to the Collateral without the use
of any judicial process and without any prior notice thereof to Borrower; and

    (D)        except as otherwise provided by law, Lender may, at its option,
and in its sole and arbitrary discretion, sell the Collateral at public or
private sale upon such terms and conditions as Lender may reasonably deem
proper, and Lender may purchase the Collateral at any such sale, and apply the
net proceeds, after deducting all costs, expenses and attorneys’ fees incurred
at any time in the collection of the indebtedness of Borrower to the Lender and
in the protection and sale of the Collateral, to the payment of said
indebtedness, returning the remaining proceeds, if any, to Borrower, with
Borrower remaining liable for any amount remaining unpaid after such
application; and

    (E)        the Lender may, at its option, and in its reasonable discretion,
grant extensions, compromise claims and settle Accounts Receivable for less than
face value, all without prior notice to Borrower; and

    (F)        Lender may, at its option, and in its sole and arbitrary
discretion, use, in connection with any assembly or disposition of the
Collateral, any trademark, trade name, trade style, copyright, patent right or
technical process used or utilized by Borrower; and

    (G)        Borrower shall, upon the request of the Lender, forthwith upon
receipt, transmit and deliver to the Lender in the form received, all cash,
checks, drafts and other instruments for the payment of money (properly
endorsed, where required, so that such items may be collected by Lender) which
may be received by Borrower at any time in full or partial payment of any
Collateral. Borrower shall not commingle any such items which may be so received
by Borrower with any other of its funds or property but shall hold them separate
and apart from their own funds or property and in trust for the Lender until
delivery is made to Lender; and

    (H)        the Lender may, at its option, and in its reasonable discretion,
accept the return of any Inventory directly from an Account Debtor, without
notice to or consent by Borrower.

        SECTION 8.2. REMEDIES ARE SEVERABLE AND CUMULATIVE. All provisions
contained herein pertaining to any remedy of the Lender shall be and are
severable and cumulative and in addition to all other rights and remedies
available in the Documents, at law and in equity, any one or more may be
exercised simultaneously or successively. Any notification required pursuant to
this Article Eight or under applicable law shall be reasonably and properly
given to Borrower at the address and by any of the methods of giving such notice
as set forth in this Agreement, at least 5 days before taking any action.


Page 30 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


ARTICLE NINE. MISCELLANEOUS

        SECTION 9.1. NO WAIVER; MODIFICATIONS IN WRITING. No failure or delay on
the part of Lender in exercising any right, power or remedy pursuant to the
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification, supplement, termination or waiver of any provision of
the Documents, nor any consent by Lender to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by Lender. Any
waiver of any provision of the Documents and any consent by Lender to any
departure by Borrower from the terms of any provision of the Documents shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on Borrower in any case shall entitle Borrower to
any other or further notice or demand in similar or other circumstances.

        SECTION 9.2. SET-OFF. Lender shall have the right to set-off,
appropriate and apply toward payment of any of the Liabilities, in such order of
application as Lender may from time to time and at any time elect, any cash,
credit, deposits, accounts, securities and any other property of Borrower which
is in transit to or in the possession, custody or control of Lender, or any
agent, bailee, or Affiliate of Lender. Borrower hereby grants to Lender a
security interest in all such property.

        SECTION 9.3. NOTICES, ETC. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing personally delivered or sent by overnight courier or
by facsimile machine, and shall be deemed to be given for purposes of this
Agreement on the day that such writing is delivered or sent by facsimile machine
or one (1) day after such notice is sent by overnight courier to the intended
recipient thereof in accordance with the provisions of this Section 9.3. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 9.3 of this Agreement, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses indicated for such
party below:


  If to the Borrower:     Zones, Inc.           707 South Grady Way             
Renton, Washington                Attention: Chief Executive Officer      
           Phone: (425) 420-3000                    Fax No.: (425) 430-3626    
                With a copy to:     Joe M. Wallin              Gray Cary Ware &
Freidenrich LLP                701 Fifth Avenue, Suite 7000                 
Seattle, WA 98104                    Phone: (206) 839-4800                     
Fax No.: (206) 839-4801                     If to the Lender:     Transamerica
Commercial Finance Corporation               5595 Trillium Boulevard            
    Hoffman Estates, Illinois 60192                   Attn: Michelle Rice      
              Phone: (847) 747-7589                      Fax No.: (847) 747-7436
                    With a copy to:     Steven Bright, Esq.            
Levenfeld Pearlstein               211 Waukegan Road                 Suite 300  
                Northfield, Illinois 60093                     Phone: (847)
441-7676                       Fax: (847) 441-9976    


Page 31 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


        SECTION 9.4. COSTS, EXPENSES AND TAXES. Borrower agrees to pay all
out-of-pocket fees and expenses of Lender (including, but not limited to, UCC
Filing and Search Fees and fees and expenses of outside counsel to Lender and
paralegals) in connection with the field audits and the enforcement of the
Documents and the Loans; provided, however, that (A) so long as no Event of
Default shall have occurred or will occur with the giving of notice, the passage
of time, or both, the quarterly field audit fees and costs to be paid by
Borrower shall not exceed $1000.00 per day, $5000.00 per audit and an aggregate
of $20,000.00 annually; and (B) if prior to conducting an audit Lender
eliminates all [REDACTED], then no payment shall be due by Borrower for audit
fees relating to such audit; provided, further, that if any [REDACTED] is
reinstated, then audit fees shall be due and owing by Borrower for any audit
conducted by Lender following such reinstatement. In addition, Borrower shall
pay any and all stamp, transfer and other taxes payable or determined to be
payable in connection with the execution and delivery of the Documents and
agrees to hold the Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes.
If any suit or proceeding arising from any of the foregoing is brought against
Lender, Borrower, to the extent and in the manner directed by Lender, will
resist and defend such suit or proceeding or cause the same to be resisted and
defended by counsel approved by Lender (Gray Cary Ware & Freidenrich LLP is
hereby approved). If Borrower shall fail to do any act or thing which it has
covenanted to do under this Agreement or any representation or warranty on the
part of Borrower contained in this Agreement shall be breached, Lender may, in
its sole and arbitrary discretion, after 10 days written notice is sent to
Borrower, do the same or cause it to be done or remedy any such breach, and may
expend its funds for such purpose; and any and all amounts so expended by the
Lender shall be repayable to the Lender by Borrower immediately upon the
Lender’s demand therefor, with interest at a rate equal to the highest interest
rate set forth in this Agreement in effect from time to time during the period
from and including the date funds are so expended by Lender to the date of
repayment, and any such amounts due and owing Lender shall be deemed to be part
of the Liabilities secured hereunder. The obligations of Borrower under this
Section shall survive the termination of this Agreement and the discharge of the
other obligations of Borrower under the Documents.

        SECTION 9.5. COMPUTATIONS. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with generally accepted accounting principles applied on a basis
consistent with those at the time in effect.

        SECTION 9.6. FURTHER ASSURANCES. Borrower agrees to do such further acts
and things and to execute and deliver to Lender such additional assignments,
agreements, powers, documents and instruments as Lender may reasonably require
or deem advisable to carry into effect the purposes of the Documents, or to
confirm unto Lender its rights, powers and remedies under the Documents.

        SECTION 9.7. COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which counterparts, once they are executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.

        SECTION 9.8. BINDING EFFECTS; ASSIGNMENT. This Agreement shall be
binding upon, and inure to the benefit of, Lender, Borrower and their respective
successors, assigns, representatives and heirs. Borrower shall not assign any of
its rights nor delegate any of its obligations under Documents without the prior
written consent of Lender and no such consent by Lender shall, in any event,
relieve Borrower of any of its obligations under the Documents.


Page 32 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


        SECTION 9.9. HEADINGS. Captions contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit or extend the scope
or intent of this Agreement or any provision of this Agreement and shall not
affect the construction of this Agreement.

        SECTION 9.10. ENTIRE AGREEMENT. This Agreement, together with the
Documents, contains the entire agreement between the parties hereto with respect
to the transactions contemplated herein and supersede all prior representations,
agreements, covenants and understandings, whether oral or written, related to
the subject matter of the Agreement. Except as specifically set forth in this
Agreement, Lender makes no covenants to Borrower, including, but not limited to,
any other commitments to provide any additional financing to Borrower.

        SECTION 9.11. GOVERNING LAW. This Agreement shall be deemed to be a
contract made under the laws of the State of Illinois and for all purposes shall
be construed in accordance with the laws of the State of Illinois.

        SECTION 9.12. SEVERABILITY OF PROVISIONS. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

        SECTION 9.13. CONFLICT. In the event of any conflict between this
Agreement and any of the other Documents, the terms and provisions of this
Agreement shall govern and control.

        SECTION 9.14. POWER OF ATTORNEY. Borrower hereby grants to Lender an
irrevocable power of attorney coupled with an interest, authorizing and
permitting Lender, at its option but without obligation, at Borrower’s sole
expense, in Borrower’s name or otherwise, to the extent reasonably determined by
Lender to be necessary or advisable in order to carry out Lender’s rights or
remedies while an Event of Default is continuing or will occur with the giving
of notice, the passage of time, or both, to do any or all of the following: (a)
execute on behalf of Borrower any financing statement, or any continuation or
amendment thereof, security agreement, assignment of rentals from real or
personal property, report, notice, schedule of Accounts Receivable, and any
other agreement or document that Lender may, in its reasonable discretion, deem
advisable in order to (i) perfect, maintain or improve Lender’s security
interest in the Collateral or other property intended to constitute Collateral,
or (ii) exercise a right of Borrower or Lender, or (iii) fully consummate the
transactions contemplated under this Agreement and the Documents; (b) execute on
behalf of Borrower, any invoice relating to any of the Accounts Receivable, any
draft against or notice to any Account Debtor, any proof of claim in bankruptcy,
or other similar document against any Account Debtor, any notice or claim of
mechanic’s, material supplier’s or other lien, or assignment or satisfaction
thereof; (c) take control in any manner of any cash or non-cash proceeds of
Collateral; endorse Borrower’s name upon any instruments, money orders, bills of
lading, freight bills, chattel paper or other agreements or documents, evidence
of payment or Collateral that may come into Lender’s possession; and sign
Borrower’s name to any verification of its Accounts Receivable and notices
thereof to Borrower’s Account Debtors; (d) endorse all checks and other forms of
remittances in payment of Accounts Receivable received by Lender “Pay to the
Order of Transamerica Commercial Finance Corporation”, or in such other manner
as Lender may choose; (e) notify post office authorities to change the address
for delivery of any of Borrower’s mail to an address designated by Lender and
receive and open all mail addressed to Borrower and make such disposition as is
reasonable under the circumstances, and Lender will endeavor to provide Borrower
with originals or copies thereof; (f) pay, contest or settle any lien with
respect to the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (g) following the occurrence of an
Event of Default, demand payment of Accounts Receivable, enforce payment of
Accounts Receivable by legal proceedings or otherwise, and enforce any and all
rights of Borrower in Accounts Receivable; grant extensions of time to pay,
compromise claims and settle Accounts Receivable for less than face value and
execute all releases and other documents in connection therewith; (h) settle and
adjust, and give releases of, any claim under any insurance policy that relates
to any of the Collateral and obtain payment therefor, and make all
determinations and decisions with respect to any such policy and endorse
Borrower’s name on any instrument or other item of payment or the proceeds of
such policy; and (i) take any action or pay any sum required of Borrower
pursuant to this Agreement, and any other present or future agreements between
Lender and Borrower and do all acts and things which are necessary to fulfill
Borrower’s obligations under this Agreement.


Page 33 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


      SECTION 9.15 CONFIDENTIAL INFORMATION.

    (A)        Lender and Borrower shall: (i) restrict disclosure of the
Confidential Information solely to those of its employees, affiliates, advisors
or representatives with a need to know and not disclose any of it to any other
third parties; (ii) advise its employees, affiliates, advisors or
representatives who receive the Confidential Information of the obligation of
confidentiality hereunder; (iii) use and advise its employees, affiliates,
advisors or representatives to use the same degree of care to protect the
Confidential Information and to prevent disclosure of the Information as is used
with the party’s own confidential information, which shall be at least the
degree of care which a reasonably prudent person would take to protect and
prevent disclosure of Confidential Information; (iv) use the Confidential
Information only in connection with this transaction and in its normal internal
reporting, evaluation and analysis in the ordinary course of its business; and
(v) not publish in any public filing any of the Confidential Information, except
with the prior written consent of the other party, except as required by law;
provided, however, that with respect to any SEC or state securities filing of
Borrower, if Borrower has made commercially reasonable efforts to comply with
any written request of Lender to redact or not publish any provision of the
Documents (unless in the opinion of Borrower’s counsel the disclosure of such
provisions is required to comply with applicable securities laws) and the SEC or
any state agency requires the publication of such provision, then Borrower may
publish such provision required to be published by the SEC or such state agency.
Lender or Borrower may specifically identify in writing any information as
“Confidential Information” which shall be subject to the terms and provisions of
this Section.

    (B)        Notwithstanding anything to the contrary herein, neither Borrower
nor Lender shall have any obligation to preserve the confidentiality of the
other party’s Confidential Information which: (i) was previously known to such
party free of any obligation to keep it confidential; (ii) is or becomes
publicly available, other than by disclosure to such party which disclosure is
known to such receiving party to have been unauthorized; (iii) is made available
to such party by a source, other than the disclosing party, which is not known
to the receiving party to be bound under an obligbation of confidentiality with
respect to the Information; or (iv) is independently developed by such party.

    (C)        The parties agree that, should third parties request a party or
any of its employees, affiliates, advisors or representatives to submit the
other party’s Confidential Information to them pursuant to subpoena, summons,
search warrant, governmental order, status or regulation, such party will notify
the other party immediately upon receipt of such request, and thereafter
promptly deliver written notice of the request to the other party so that such
other party may seek, at its sole expense an appropriate protective order or
other remedy or, if appropriate, waive compliance with the terms of this
Agreement. Nothing herein shall preclude the disclosure of any information
compelled by law, properly issued subpoena or court order.

        SECTION 9.16. JURISDICTION; WAIVER. BORROWER ACKNOWLEDGES THAT THIS
AGREEMENT IS BEING SIGNED BY THE LENDER IN PARTIAL CONSIDERATION OF LENDER’S
RIGHT TO ENFORCE IN THE JURISDICTION STATED BELOW THE TERMS AND PROVISION OF
THIS AGREEMENT AND THE DOCUMENTS. BORROWER CONSENTS TO JURISDICTION IN THE STATE
OF ILLINOIS AND VENUE IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF COOK FOR
SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
VENUE AND ANY OBJECTION THAT SAID COUNTY IS NOT CONVENIENT. BORROWER WAIVES ANY
RIGHTS TO COMMENCE ANY ACTION AGAINST LENDER IN ANY JURISDICTION EXCEPT THE
AFORESAID COUNTY AND STATE. LENDER AND BORROWER HEREBY EACH EXPRESSLY WAIVE ANY
AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY WITH RESPECT TO ANY MATTER
WHATSOEVER RELATING TO, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE LOANS,
THE DOCUMENTS AND/OR THE TRANSACTIONS WHICH ARE THE SUBJECT OF THE DOCUMENTS.


Page 34 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS
ON NEXT PAGE.]


Page 35 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered at Cook County, Illinois as of the date first above
written.


BORROWER: ZONES, INC.
                   


By:  /s/ RONALD P. MCFADDEN
      ——————————————
      Title: Senior Vice President & Chief
               Financial Officer


LENDER: TRANSAMERICA COMMERCIAL FINANCE
CORPORATION
                  


By:  /s/ CHRISTOPHER C. MEALS
      ——————————————
      Title: Vice President - Credit



Page 36 of 38 ***[REDACTED]-Confidential treatment requested***


--------------------------------------------------------------------------------



TRANSAMERICA COMMERCIAL FINANCE CORPORATION –ZONES, INC.
LOAN AND SECURITY AGREEMENT

EXHIBIT LIST


        Exhibit No.        

--------------------------------------------------------------------------------

  [REDACTED]     1.1-1             [REDACTED]     1.1-2             Collateral
Locations     1.1-3             Designated Vendors     1.1-4             IBMCC
Credit Financing     1.1-5             Permitted Indebtedness     1.1-6        
    Tax Dispute     1.1-7             Permitted Liens     1.1-8            
Litigation/Contingent Liabilities     4.1(G)             Burdensome Obligations
    4.1(I)             Businesses     5.1(N)  







--------------------------------------------------------------------------------





EXHIBIT 1.1-1 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT

[REDACTED]



--------------------------------------------------------------------------------





EXHIBIT 1.1-2 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT

[REDACTED]



--------------------------------------------------------------------------------





EXHIBIT 1.1-3 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


COLLATERAL LOCATIONS

1.     707 South Grady Way Renton, Washington 98055-3233

2.     4330 150th Avenue, NE Redmond, Washington 98052

3.     Airborne Logistics Services Wilmington, Ohio 45177-9390

4.     170 Gallagher Crest Road Henderson, Nevada 98014



--------------------------------------------------------------------------------





EXHIBIT 1.1-4 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


DESIGNATED VENDORS

      [REDACTED]




--------------------------------------------------------------------------------





EXHIBIT 1.1-5 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


IBMCC CREDIT FINANCING

The Borrower has a Five Million Dollar ($5,000,000) credit facility with IBM
Credit Corporation, which is secured by inventory of Borrower purchased from
IBM.



--------------------------------------------------------------------------------





EXHIBIT 1.1-6 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


PERMITTED INDEBTEDNESS

Other than indebtedness disclosed in Borrower’s financial statements as of
September 30, 2002, none.



--------------------------------------------------------------------------------





EXHIBIT 1.1-7 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


TAX DISPUTE

The Washington State Department of Revenue (the “Department”) is currently
examining the Company’s state tax returns for the years 1996, 1997, 1998 and
1999. The Company has received a final report, and the Department has assessed
$2.1 million plus approximately $800,000 of accrued interest. The Company
disagrees with substantially all of the deficiencies and is contesting such
deficiencies through the administrative appeals process. There can be no
assurance that the Company will be successful, in whole or in part, in
challenging the proposed deficiencies. Additionally, the Department may also
make a similar assessment for 2000, 2001 and 2002. An unfavorable decision could
have a material adverse effect on the Company.



--------------------------------------------------------------------------------





EXHIBIT 1.1-8 TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


PERMITTED LIENS

1.     Citicorp Vendor Finance - #2001-235-0246;

2.     Pitney Bowes Credit Corporation - #2000-108-0563;

3.     RETAILLEASE.com - #2000-364-0054;

4.     GE Capital - #98-212-0129;

5.     Primesource Corporation - #98-307-0149;

6.     T & W Financial Services Company - #99-068-0253;

7.     US Bank - #1999-200-0571; and

8.     Sun Microsystems Finance - #2000-322-0440.



--------------------------------------------------------------------------------





EXHIBIT 4.1(G) TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


LITIGATION / CONTINGENT LIABILITIES

[REDACTED]



--------------------------------------------------------------------------------





EXHIBIT 4.1(I)TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


BURDENSOME OBLIGATIONS

None



--------------------------------------------------------------------------------





EXHIBIT 5.1(N) TO ZONES, INC. —
LOAN AND SECURITY AGREEMENT


BUSINESSES

None



--------------------------------------------------------------------------------
